Citation Nr: 1455320	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Veteran's claim for nonservice-connected pension benefits is not addressed in the February 2014 Supplemental Statement of the Case (SSOC) or any other rating actions by the RO subsequent to the March 2013 Statement of the Case (SOC).  However, although the Veteran only addressed his hearing problems in his March 2013 substantive appeal (VA Form 9), the Veteran also checked the box indicating that he would like to appeal all issues addressed in the March 2013 SOC.  The Board notes no withdrawal of the issue subsequent to the submission of the VA Form 9.  Therefore, the Board finds that the claim for nonservice-connected pension benefits is on appeal before the Board and will be addressed.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral hearing loss is related to service.

2.  The evidence shows that the Veteran's tinnitus is related to service.

3.  In a September 2013 statement and during the Veteran's October 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim of entitlement to nonservice-connected pension benefits is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for withdrawal of the Veteran's claim of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss and Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Id. at 159.  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Additionally, in evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson, 581 F. 3d at 1313; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Veteran contended during his October 2014 hearing that his hearing loss may be attributed to his in-service noise exposure.  Specifically, he contended that he was exposed to loud artillery fire in service and hearing protection was not provided.  He asserted that he first noticed his hearing loss and tinnitus contemporaneous to his May 1970 separation from active service.  In addition, he reported that he did not experience any significant exposure to noise postservice.  As per the Veteran, his hearing acuity was not assessed upon his separation from service.

The Veteran's service treatment records (STRs) include a report of a separation examination that was conducted in February 1970 and during which a clinician found the Veteran's ears to be normal.  The following pure tone thresholds were documented, in decibels:


HERTZ (Hz)
Feb. 1970
500
1000
2000
3000
4000
RIGHT
5
-5
0
(not tested)
0
LEFT
5
-5
0
(not tested)
5

Review of the results reveals that the Veteran did not have a hearing disability for VA compensation purposes at that time.  However, notwithstanding the results of the February 1970 evaluation and audiogram, the Board finds that the Veteran's October 2014 hearing testimony does not contradict the February 1970 examination report, as the Veteran clearly stated in October 2014 that he became aware of his hearing problems upon his separation from service in May 1970 and in the months thereafter.  In addition, although the Veteran's STRs also include a statement of medical condition in which the Veteran endorsed that his medical condition did not change since his February 1970 separation examination, this statement is undated.

In February 2011, VA provided an examination and obtained an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  The following pure tone thresholds were documented, in decibels:


HERTZ (Hz)
Feb. 2011
500
1000
2000
3000
4000
RIGHT
25
35
65
65
60
LEFT
25
40
65
60
60

The examiner recorded speech recognition scores of 76 and 80 in the left and right ears, respectively.  She reported that the Veteran demonstrated mild, moderately severe, and severe sensorineural hearing loss in the left ear; and mild and moderately severe sensorineural hearing loss in the right ear.  She concluded that it is as likely as not that the Veteran's tinnitus is a symptom associated with hearing loss.

The February 2011 examiner also opined that the Veteran's current claimed bilateral hearing loss condition is not caused by and is not the result of his military occupation as a mechanic and acoustic trauma/combat noise exposure.  The examiner provided a similar opinion with regard to the Veteran's tinnitus.  The examiner supported her opinion by stating that the Veteran's hearing was within normal limits upon entrance into and separation from service, and he did not complain of hearing loss upon his separation from service.  Review of this opinion reveals that the examiner did not take into consideration whether the Veteran may have experienced acoustic trauma in the time period between his February 1970 examination and May 1970 separation, and did not address the Veteran's reports that his military duties included firing weaponry.  Thus, the Board finds that the examiner did not address all the salient facts and assigns little probative value to this opinion.  See Jandreau, 492 F.3d 1372 at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

VA provided another examination in October 2012 during which the following pure tone thresholds were documented, in decibels:


HERTZ (Hz)
Oct. 2012
500
1000
2000
3000
4000
RIGHT
25
40
55
65
70
LEFT
30
45
55
60
70

Again, the Veteran had speech recognition scores of 76 and 80 in the left and right ears, respectively, and the Veteran demonstrated hearing loss for VA compensation purposes.  Like the examiner who evaluated the Veteran in February 2011, the October 2012 examiner also opined that the Veteran's hearing loss and tinnitus are not attributable to service because no hearing loss was incurred in service.  The October 2012 also stated that there is no scientific basis for delayed onset or late onset noise-induced hearing loss.  The Board notes, however, that like the February 2011 examiner, the clinician who evaluated the Veteran in October 2012 did not take into consideration whether the Veteran may have experienced acoustic trauma in the time period between his February 1970 examination and May 1970 separation.

In October 2013, another VA examiner provided an opinion similar to those offered in February 2011 and October 2012, and thus, the Board finds that the October 2013 opinion is inadequate for reasons explained above.

Also of record are opinions that were offered by two non-VA clinicians.  In a letter dated April 2011, Dr. C.H. opined that the Veteran's high frequency hearing loss is 100% service related, as his only significant noise exposure was during service.  Additionally, non-VA audiologist N.T. reported in March 2011 that the only significant noise exposure reported is from the Veteran's service in the Army and his configuration of hearing loss is associated with excessive noise exposure.

As the Board finds the Veteran both competent and credible as to his reports concerning the onset of his hearing problems and in light of the opinions offered by Dr. C.H. and N.T., the Board finds that the evidence is in favor of a grant of service connection for bilateral hearing loss and tinnitus.

II.  Claim for Nonservice-Connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal with regard to his entitlement to nonservice-connected pension benefits and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed as to this issue.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The appeal as to the Veteran's entitlement to nonservice-connected pension benefits is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


